PAUL E. SALAMANCA
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants


                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                       )
Department of Fish and Game,                           )
           Plaintiff,                                  )
                                                       )
   v.                                                  ) Case No. 3:20-cv-00195-SLG
The FEDERAL SUBSISTENCE BOARD,                         )
et al.,                                                )
                                                       )
           Federal Defendants.                         )

                        DEFENDANTS’ NOTICE
         OF FILING AND SERVING THE ADMINISTRATIVE RECORD

         In accordance with Local Civil Rule 16.3(b)(1)(A), Defendants Federal

Subsistence Board, et al., hereby provide notice of serving and electronically filing the

Administrative Record for the decision(s) challenged by Plaintiff State of Alaska,

Department of Fish and Game, in this case. A declaration certifying the contents of the

Administrative Record is attached as Exhibit 1. The index of documents contained in the


State of Alaska v. Federal Subsistence Board                        Case No. 20-cv-00195-SLG
DEFS.’ NOTICE OF FILING THE ADMINISTRATIVE RECORD                                          1


         Case 3:20-cv-00195-SLG Document 32 Filed 10/23/20 Page 1 of 2
Administrative Record is attached as Exhibit 2. The contents of the Administrative

Record are filed herewith as Exhibits 3-5. Defendants will further submit to the Court a

paper copy of the filed Administrative Record.

   DATED: October 23, 2020.              PAUL E. SALAMANCA
                                         Deputy Assistant Attorney General
                                         United States Department of Justice
                                         Environment and Natural Resources Div.

                                         /s/ Paul A. Turcke
                                         PAUL A. TURCKE
                                         Idaho Bar No. 4759
                                         Trial Attorney
                                         Natural Resources Section
                                         P.O. Box 7611 Washington, D.C. 20044
                                         202-353-1389 || 202-305-0506 (fax)
                                         paul.turcke@usdoj.gov

                                         Counsel for Defendants

Of Counsel:

KENNETH LORD
Attorney Advisor
Office of the Regional Solicitor, Alaska Region
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-4184
ken.lord@sol.doi.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, a copy of the foregoing was served
by electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                     PAUL A. TURCKE



State of Alaska v. Federal Subsistence Board                       Case No. 20-cv-00195-SLG
DEFS.’ NOTICE OF FILING THE ADMINISTRATIVE RECORD                                         2


         Case 3:20-cv-00195-SLG Document 32 Filed 10/23/20 Page 2 of 2
